         Case 2:19-cr-00064-JLS Document 116 Filed 02/05/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA
                                                                                  CRJMINAL
        V.                                                                        No. 19-64-6

JOHN DOUGHERTY, et al.




                                                ORDER

                                     tJ
        AND NOW, t h i s ~ day of February, 2020, upon review of Defendant Niko

Rodriquez's unopposed Motion for Disclosure of Exculpatory Evidence (ECF Docket No.

50) it is hereby ORDERED that the Motion is GRANTED.'



                                                                BY THE COURT:




1 See Brady v. Maryland, 373 U.S. 83, 87 (1963) ([T}the suppression by the prosecution of evidence favorable

to an accused upon request violates due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecution.").
